IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 4, 2009
                                     No. 07-40605
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.


WILLIAM W FORD

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:06-CR-32-1


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       William W. Ford challenges his conviction, of being a felon in possession
of a firearm, contending the Government did not present sufficient evidence
showing he actually or constructively possessed the firearm.
       Because, as Ford concedes, he did not renew his motion for judgment of
acquittal at the close of all the evidence, he waived his objection to the district


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 07-40605

court’s earlier denial of his motion. See United States v. Delgado, 256 F.3d 264,
274 (5th Cir. 2001). In such a situation, “our review is limited to determining
whether there was a“manifest miscarriage of justice, that is, whether the record
is devoid of evidence pointing to guilt”, id. (internal quotation marks and
citations omitted), or whether “the evidence on a key element of the offense was
so tenuous that a conviction would be shocking”. United States v. Thomas, 12
F.3d 1350, 1358 (5th Cir. 1994) (quoting United States v. Galvan, 949 F.2d 777,
782-83 (5th Cir. 1991)). “In making this determination, the evidence, as with the
regular standard for review of insufficiency of evidence claims, must be
considered in the light most favorable to the government, giving the government
the benefit of all reasonable inferences and credibility choices.” Id. at 1358-59
(internal quotation marks and citations omitted).
      The Government presented circumstantial evidence that, when viewed in
the light most favorable to the Government, showed: Ford had control over the
vehicle in which the firearm was found; and Ford had actual possession of the
firearm before it was placed in the vehicle. Accordingly, Ford has not shown
that his conviction constitutes a manifest miscarriage of justice. See United
States v. Munoz, 150 F.3d 401, 416 (5th Cir. 1998); United States v. Fields, 72
F.3d 1200, 1212 (5th Cir. 1996).
      AFFIRMED.




                                        2